

AGREEMENT TO TERMINATE
AGREEMENT AND PLAN OF MERGER




THIS AGREEMENT TO TERMINATE AGREEMENT AND PLAN OF MERGER (this “Termination
Agreement”), is entered into as of December 7, 2015, by and between TETRIDYN
SOLUTIONS, INC., a Nevada corporation (“TetriDyn”), and OCEAN THERMAL ENERGY
CORPORATION, a Delaware corporation (“OTE”), on the following:




Premises


A.           TetriDyn and OTE previously entered into that certain Agreement and
Plan of Merger (the “Agreement”) dated as of March 12, 2015, which provides for
the acquisition by TetriDyn of OTE on the terms and conditions set forth in the
Agreement. Section 7.01 of the Agreement provides for certain rights of
termination of the Agreement if the Merger (as defined therein) was not
completed on or before May 15, 2015. The Merger was not completed by such date,
and the parties signed an Amendment to Agreement and Plan of Merger to strike
the date of May 15, 2015, each and every time that it appeared therein and
insert in the resulting space the date of August 14, 2015. Again the Merger was
not completed by such date, and the parties signed a Second Amendment to
Agreement and Plan of Merger to strike the date of August 14, 2015, each and
every time that it appeared therein and insert in the resulting space the date
of October 16, 2015.


B.           As contemplated by the Agreement, TetriDyn prepared and filed with
the collaboration of OTE, an application with the California Corporations
Commission. As of October 16, 2015, the Merger was not completed, and to date
the California Corporations Commission has not completed its review of
TetriDyn’s application for fairness determination. This continued uncertainty
has interrupted the efforts of the parties to advance their business.
Furthermore, in the interim, the circumstances of both parties have changed in
that TetriDyn has an opportunity to proceed with beta tests of its Silver Key
Solution product line, and OTE is reassessing its project pipeline pending the
uncertainty and delays facing its Baha Mar project.


C.           The parties now desire to terminate the Agreement pursuant to
Section 7.01 thereof.




Agreement


NOW THEREFORE, upon the foregoing premises, which are incorporated herein by
reference, the parties hereby agree as follows:


1.           The Agreement shall be terminated by mutual consent of the parties
in accordance with Section 7.01(a) thereof.


2.           The Agreement shall forthwith become void, and there shall be no
liability on the part of one Party to the other Party to consummate the
transaction contemplated by the Agreement.


3.           All rights and obligations of either party under the Agreement
shall cease.

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this Termination Agreement to
be executed as of the date first written above by their respective officers,
thereunto duly authorized.
 
 

  TETRIDYN SOLUTIONS, INC.


By: /s/ Antoinette Knapp Hempstead
Antoinette Knapp Hempstead
President
 
 
OCEAN THERMAL ENERGY CORPORATION


By: /s/ Jeremy P. Feakins
Jeremy P. Feakins
President

 
 
2
